Fourth Court of Appeals
                                San Antonio, Texas
                                    December 29, 2017

                                   No. 04-17-00728-CV

 METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD, LLP, dba Northeast
        Methodist Hospital, Sarah I. Back, R. N. and Ismel Tres Sosa, M.D.,
                                     Appellants

                                             v.

 Rita REMINGTON, Individually and as Independent Executor of the Estate of Alvin Charles
                    Hall, Deceased, and Karl Hall, Individually,
                                     Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-11703
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
    The Appellee’s First Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on January 15, 2018.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court